Case 2:17-cv-11910-MAG-DRG ECF No. 533 filed 03/13/19                       PageID.14648      Page 1 of 3



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION


  USAMA J. HAMAMA, et al.,

                      Petitioners,                                Case No. 17-cv-11910
  vs.                                                             HON. MARK A. GOLDSMITH

  REBECCA ADDUCCI, et al.,

              Respondents.
  _______________________________/

                             ORDER
  MODIFYING THE COURT’S NOVEMBER 20, 2018 OPINION & ORDER GRANTING
     PETITIONERS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION

           In accordance with the Court’s March 12, 2019 Order (Dkt. 532), the Court modifies its

  November 20, 2018 Opinion and Order granting Petitioners’ renewed motion for preliminary

  injunction to include the following:

        1. Respondents shall provide to Class Counsel the following information in biweekly data
           disclosures, due every other Wednesday:

           a. ICE disclosures:

               i.        For all detained class members: detention location.
               ii.       For all newly detained class members: date detention started; expected recipient
                         for A-File and ROP; whether or not class member has designated class counsel
                         to receive A-File and or ROP
               iii.      Detainees ineligible for bond hearings
               iv.       Removals and releases from custody

           b. EOIR disclosure for all previously, currently, or newly detained class members:

               i.        Full name
               ii.       Birthdate
               iii.      A-Number
               iv.       “Comp_date”
               v.        IJ “Base city name”
               vi.       Hearing location name
               vii.      BIA Appeals: Date filed, decision, decision date

                                                      1
Case 2:17-cv-11910-MAG-DRG ECF No. 533 filed 03/13/19                 PageID.14649       Page 2 of 3



           viii.   IJ Motion to Reopen/Reconsider: Date filed, disposition, decision date, base
                   city
           ix.     BIA Motion to Reopen: Date filed, disposition, decision Date
           x.      IJ Motion for stay: Date filed, disposition, decision date, city
           xi.     Bond: Hearing Date, Immigration Court, Immigration Judge, Decision,
                   Amount, Date Appeal Filed, Date Appeal decided, appeal decision
           xii.    Immigration Court Attorney: Name, E-28 Date, Address, City, State, Zip,
                   Phone
           xiii.   Board Attorney: Name, E-27 Date, Address, City, State, Zip, Phone

     2. Respondents shall provide to Class Counsel the following information within the time
        frames set out below:

        a. Consular interviews: seven days advance notice of all future class member consular
           interviews that are scheduled/conducted, including:

           i.      the names of class members
           ii.     if consular interviews are being facilitated by detainee transfers, the
                   approximate number of class members being transferred;
           iii.    the facility where consular interviews are being conducted
           iv.     the anticipated date(s) of arrival
           v.      the anticipated date(s) of the consular interviews.

        b. Updated disclosures for removal efforts related all Iraqi nationals: within 1 business
           day of coming into possession of further responsive information, for any Iraqi national,
           including but not limited to class members in this case, whom Respondents seek to
           repatriate, and who have been interviewed by Iraqi governmental officials for
           repatriation:

           i.      A list of the names and A-numbers, noting which individuals are known to
                   Respondents to have agreed or declined to be repatriated and how this is known;
           ii.     The date the individual was interviewed by Iraqi officials, and if known, the
                   date the individual was asked about his or her willingness to be removed to Iraq;
           iii.    Whether Iraq has issued travel documents for those individuals;
           iv.     The individual’s estimated date of removal to Iraq;
           v.      Copies of all documents agreeing or declining to return to Iraq that are in
                   Respondents’ possession;
           vi.     Copies of all travel documents issued; and
           vii.    Copies of the Respondents’ request(s) to Iraq for travel documents and of Iraq’s
                   response(s).

        c. Scheduled initial bond hearings: as soon as practicable after they are scheduled.

        d. Hunger strikers: within three business days from when Respondents collect information
           that a hunger strike has started.



                                                 2
Case 2:17-cv-11910-MAG-DRG ECF No. 533 filed 03/13/19                   PageID.14650       Page 3 of 3



     3. If Respondents failed to make any of the above disclosures from December 1, 2018 to the
        present, due to the government shutdown or for any other reason, such disclosures shall be
        made by March 18, 2019.

     4. Respondents shall continue to produce A-Files and ROPs as follows:

        a. For class members detained prior to January 11, 2018, both A-Files and ROPs shall be
           produced no later than February 15, 2019. For all class members detained on January
           11, 2018 or later, both A-Files and ROPs shall be produced no later than five weeks
           after the initial date of detention.

        b. Respondents shall inform Petitioners when and to whom each such production is made.

        c. If this Court’s July 24, 2017 Opinion & Order (Dkt. 87) is vacated due to issuance of
           the mandate in Hamama v. Adducci, No. 17-2171 (6th Cir. 2019), then Respondents
           shall no longer be required to produce A-files or ROPs for any newly detained class
           members. However, in light of Respondents’ delay in production and Petitioners’
           reliance interest on the timely production required by this Court’s prior orders, all then-
           pending A-files and ROPs shall be produced.

        SO ORDERED.

  Dated: March 13, 2019                               s/Mark A. Goldsmith
         Detroit, Michigan                            MARK A. GOLDSMITH
                                                      United States District Judge




                                                  3
